*976OPINION.
Trammell:
From the pleadings and the deficiency notice introduced in evidence, it appears that the deficiencies here involved are portions of the amount of additional taxes which were assessed in February, 1923, and January, 1924, respectively. These being jeopardy assessments, the Commissioner did not finally determine the deficiencies until the letter of August 4, 1925.
The issue involved is whether the collection of the tax for 1917 was barred by the statute of limitations at the time of the mailing of the deficiency notices by the respondent. In the case of Wirt Franklin, 7 B. T. A. 636, we held that unlimited income and profits-tax waivers consenting to the determination, assessment and collection of tax for the year 1917 expired on April 1, 1924, by virtue of the Commissioner’s letter of April 11, 1923. The facts here can not be distinguished from the facts in that case, and upon authority of that case we must hold that the collection of the tax involved in these two proceedings for the year 1917 is barred by the statute of limitations.
The proceedings will be restored to the General Calendar for hearing in due course upon the issues raised as to the years 1919 and 1920.

Judgment of no deficiency for the year 1917 will he entered.

Considered by Morris, Murdock, and Siefkin.